Exhibit 10.1

 

[Letterhead of World Fuel Services]

 

April 11, 2014

 

Re:  Amendment No. 2 to Employment Agreement

 

Dear Mr. Stebbins,

 

This letter amends the terms of the Agreement by and between you and World Fuel
Services Corporation (the “Company”), dated March 14, 2008, as it may be amended
from time to time (the “Employment Agreement”).  All capitalized terms used in
this amendment but not otherwise defined herein will have the same meaning as
defined in the Employment Agreement.

 

You and the Company desire to amend the Employment Agreement to, among other
things, reflect (a) the non-renewal of the Employment Term after the Expiration
Date, and (b) the change in your title, duties and responsibilities as set forth
below.  Accordingly, in accordance with Section 14(a) of the Employment
Agreement, the parties hereby agree to amend the terms of the Employment
Agreement as set forth in this amendment.  This amendment will become effective
immediately upon execution by both parties.

 

Notwithstanding anything to the contrary set forth in the Employment Agreement
or any other agreement that relates to your employment:

 

1.                                      Non-Renewal.  This letter constitutes
notice by the Company of non-renewal of the Employment Term in accordance with
Section 1 of the Employment Agreement.  As a result, you and the Company hereby
agree and acknowledge that the current Employment Term will expire on January 1,
2015, which is the current Expiration Date (subject to earlier termination as
provided in Section 4 of the Employment Agreement).

 

2.                                      Employment.  You and the Company hereby
agree that, effective immediately after the Company’s annual meeting of
shareholders to be held on May 29, 2014, you shall: (a) no longer serve as
Executive Chairman or an officer of the Company, (b) continue to faithfully and
diligently perform all services as may be assigned to you by the Board and
(c) continue to report to the Board and exercise such power and authority as may
from time to time be delegated to you by the Board.

 

3.                                      Good Reason.  For the avoidance of
doubt, you hereby agree that the changes to your title, position, duties,
authority, responsibilities, and status, in each case as a result of the change
in your position shall not serve as the basis for you to terminate employment
for Good Reason.

 

4.                                      Full Force and Effect.  Except as
specifically set forth herein, this amendment shall not, by implication or
otherwise, alter, amend or modify in any way any terms of the Employment
Agreement, all of which shall continue in full force and effect.

 

--------------------------------------------------------------------------------


 

5.                                      Governing Law/Jurisdiction.  The
validity and effect of this amendment shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without regard to
any conflict-of-law rule or principle that would give effect to the laws of
another jurisdiction.  Any dispute, controversy, or question of interpretation
arising under, out of, in connection with, or in relation to the Employment
Agreement or any amendments thereof, or any breach or default hereunder, shall
be submitted to, and determined and settled by, litigation in the state or
federal courts in Miami-Dade County, Florida.  Each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Miami-Dade County, Florida.  Each party hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of any litigation in Miami-Dade County,
Florida.

 

6.                                      Counterparts.  This amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which shall constitute one and the same instrument.

 

7.                                      Entire Agreement.  This amendment,
together with the Employment Agreement, contains the entire agreement between
you and the Company concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between you and the Company with respect hereto.

 

2

--------------------------------------------------------------------------------


 

April 11, 2014

WORLD FUEL SERVICES CORPORATION

 

 

By:

/s/ R. Alexander Lake

 

 

 

 

 

Name: R. Alexander Lake

 

 

Title: Senior Vice President, General Counsel and Corporate Secretary

 

ACCEPTED AND AGREED,

 

 

/s/ Paul H. Stebbins

 

 

Name: Paul H. Stebbins

 

 

 

 

 

3

--------------------------------------------------------------------------------